DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-41 and 51 in the reply filed on 6/21/22 is acknowledged.  Claims 42-50 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/26/20, 4/28/20, 7/20/21, 8/13/21, 6/20/22 were filed on 4/26/20, 4/28/20, 7/20/21, 8/13/21, 6/20/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 4/26/20 are accepted by the examiner.

Specification
The disclosure is objected to because of the following informalities: the “chemical formula, R1O-(CR22CR22O)n-CR1, wherein … R1 and R2 are independently substituted or unsubstituted alky, alkenyl, alkynyl, aryl, or alkylaryl” appears to be incorrect and not consistent with the examples of the glyme solvents disclosed in para. [0046].  For example, the chemical formula for 1,2-dimethoxyethane is CH3O-(CH2CH2O)-CH3.  So, R2 would have to be hydrogen (not listed) and the right R1 would have to be 3 hydrogen atoms, or the C next to the right R1 needs to be deleted.  Appropriate correction is required.

Claim Objections
Claims 1, 20, 37, and 51 are objected to because of the following informalities:  the word “alky” is misspelled and should be changed to “alkyl”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26, 37-41, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to independent claims 1, 20, 37, and 51, it is unclear what the chemical formula R1O-(CR22CR22O)n-CR1, wherein … R1 and R2 are independently substituted or unsubstituted alkyl, alkenyl, alkynyl, aryl, or alkylaryl is referring to because this chemical formula does not correspond to any of the chemical formulas for the examples of the glyme solvents disclosed in para. [0046] of the specification (i.e. 1,2-dimethoxyethane, diglyme, triglyme, and tetraglyme.  For example, the chemical formula for 1,2-dimethoxyethane is CH3O-(CH2CH2O)-CH3, diglyme is CH3O-(CH2CH2O)2-CH3, triglyme is CH3O-(CH2CH2O)3-CH3, and tetraglyme is CH3O-(CH2CH2O)4-CH3 .  So, R2 would have to be hydrogen and the right R1 would have to be 3 hydrogen atoms.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 12-15, 20, 21, 23, 24, 26-28, 30-32, 37, 38, 41, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2019/0221887).
Regarding claims 1, 2, 5-8, 12-15, 20, 21, 23, 24, 26-28, 30-32, 37, 38, 41, and 51, Kim et al discloses a rechargeable metal halide battery and a method of preparing an electrolyte for a metal halide rechargeable battery, the rechargeable battery comprising: an anode that is a lithium metal foil (alkali metal); a cathode current collector that is carbon nanoparticles deposited on a stainless steel mesh (porous carbon material and metal); and an electrolyte that facilitates transport of ions between the anode and the cathode current collector, wherein the cathode current collector is in contact with the electrolyte and the electrolyte comprises: (i) a mixed-solvent comprising 1:1 ratio (50 volume % of dimethoxyethane (glyme-based compound having chemical formula, wherein R1 is C1 linear alkyl or X1 linear alkyl, wherein each X is a carbon) and methoxypropionitrile (MPN / nitrile compound / additional organic compound), (ii) LiI (lithium iodide / metal halide), dissolved in a mixed-solvent, that functions as an active cathode material, and (iii) an oxidizing gas dissolved in the mixed-solvent, wherein the oxidizing gas includes at least one of oxygen, air, nitric oxide, and nitrogen dioxide; wherein the electrolyte is prepared by dissolving LiI (metal halide) in a mixed-solvent solution; and introducing an oxidizing gas into the mixed-solvent solution; or by combining LiI, an oxidizing gas, and ingredients of a mixed solvent solution ([0043],[0062],[0079], Example 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, 22, 25, 29, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0221887) in view of Suzuki et al (US 2016/0156067).  The Kim reference is applied to claims 1, 20, 27, and 37 for reasons stated above.
However, Kim et al does not expressly teach at least one hydrogen atom of the linear, branched, or cyclic alkyl, alkenyl, and aryl R1 and/or R2 groups that is substituted with a halogen atom (claims 3 and 39); at least one carbon atom of the linear, branched, or cyclic alkyl, alkenyl, and aryl R1 and/or R2 groups that is replaced with a nitrogen, an oxygen, or a silicon atom (claims 4 and 40); an additional lithium salt selected from the group consisting of lithium nitrate (LiNO3), lithium fluoride (LiF), lithium bis(trifluoromethanesulfonyl)imide, (LiTFSI; LiC2F6NO4S2), lithium trifluoromethanesulfonate (LiCF3SO3), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium perchlorate (LiClO4), and lithium tetrafluoroborate (LiBF4) (claims 11, 25, and 29); each R1 and each R2 that are independently selected from the group consisting of a C1-C10 linear alkyl halide, a C3-C10 branched alkyl halide, a C3-C10 cyclic halide alkyl group, a C2-C10 linear alkenyl halide group, a C3-C10 branched alkenyl halide group, a C3-C10 cyclic alkenyl halide group, and a C5-C10 aryl halide group (claim 22).
Suzuki et al discloses an electrolyte comprising non-aqueous electrolytic solution comprising a glyme solvent that includes a compound represented by the following formula (2): R2-O(CX7X8-CX9X10-O)n-R3 (2), where X7 to X10 each independently represent a hydrogen atom or a halogen atom, R2 and R3 each independently represent an aromatic group, an unsaturated aliphatic group, or a saturated aliphatic group, the aromatic group, the unsaturated aliphatic group, and the saturated aliphatic group each optionally contain a halogen atom, a nitrogen atom, an oxygen atom, a sulfur atom, or a silicon atom ([0024],[0025]); and examples of lithium salts including lithium iodide (LiI), lithium bis(trifluoromethanesulfonyl)imide, (LiTFSI; LiC2F6NO4S2), lithium trifluoromethanesulfonate (LiCF3SO3), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium perchlorate (LiClO4), and lithium tetrafluoroborate (LiBF4), wherein the lithium salt may be used alone or as a mixture of two or more thereof ([0053],[0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim electrolyte to include a glyme solvent, wherein at least one hydrogen atom of the linear R1 and/or R2 groups is substituted with a halogen atom, a nitrogen atom, an oxygen atom, or a silicon atom, and a lithium salt such as lithium iodide (LiI), lithium bis(trifluoromethanesulfonyl)imide, (LiTFSI; LiC2F6NO4S2), lithium trifluoromethanesulfonate (LiCF3SO3), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium perchlorate (LiClO4), and lithium tetrafluoroborate (LiBF4) in order to utilize a glyme solvent that achieves sufficient dissolution of the lithium salt and excellent oxidation resistance ([0026]), and to increase the ionic conductivity of the electrolyte.

Claims 9-11, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0221887) in view of Huang (US 2009/0269675).  The Kim reference is applied to claims 1, 20, and 27 for reasons stated above.
However, Kim et al does not expressly teach a mixed-solvent comprising a heterocyclic compound (claim 9), wherein the heterocyclic compound is 1,3-dioxolane (claim 10); an additional lithium salt selected from the group consisting of lithium nitrate (LiNO3), lithium fluoride (LiF), lithium bis(trifluoromethanesulfonyl)imide, (LiTFSI; LiC2F6NO4S2), lithium trifluoromethanesulfonate (LiCF3SO3), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium perchlorate (LiClO4), and lithium tetrafluoroborate (LiBF4) (claims 11, 25, and 29).
Huang discloses an electrolyte comprising a nonaqueous solvent blend comprising 1,3-dioxolane (heterocyclic compound) and 1,2-dimethoxyethane (glyme), and lithium salts such as lithium trifluoromethanesulfonate (LiCF3SO3), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium perchlorate (LiClO4) ([0012],[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim electrolyte to include 1,3-dioxolane (heterocyclic compound) and lithium salts such as lithium trifluoromethanesulfonate (LiCF3SO3), lithium hexafluorophosphate (LiPF6), lithium hexafluoroarsenate (LiAsF6), lithium perchlorate (LiClO4) in order to improve the low temperature discharge performance of the battery as well as increase the ionic conductivity of the electrolyte ([0009],[0011]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0221887) in view of Wietelmann et al (US 6984367).  The Kim reference is applied to claim 1 for reasons stated above.
However, Kim et al does not expressly teach a mixed-solvent comprising a heterocyclic compound (claim 9), wherein the heterocyclic compound is 1,3-dioxolane (claim 10).
Wietelmann et al discloses suitable aprotic solvents that are sufficiently stable in lithium batteries including ethers such as 1,3-dioxolane (heterocyclic compound) and glymes (col. 2, lines 16-45).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Wietelmann et al indicates that 1,3-dioxolane is a suitable material for use as a lithium battery electrolyte solvent.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use 1,3-dioxolane.

Claims 16-19 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0221887).  The Kim reference is applied to claims 1 and 27 for reasons stated above.
However, Kim et al does not expressly teach a metal halide that is dissolved in the mixed-solvent at a cathode loading amount of > 25 mg/cm2 (metal halide/cathode surface area) (claims 16 and 33); a metal halide that is dissolved in the mixed-solvent at a cathode loading amount of 24-31 mg/cm2 (metal halide/cathode surface area) (claims 17 and 34); a metal halide that is dissolved in the mixed-solvent at a cathode loading amount of at least 28 mg/cm2 (metal halide/cathode surface area) (claims 18 and 35); a metal halide that is dissolved in the mixed-solvent at a cathode loading amount of at least 31 mg/cm2 (metal halide/cathode surface area) (claims 19 and 36).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim electrolyte to include a metal halide that is dissolved in the mixed-solvent at a cathode loading amount of > 25 mg/cm2 (metal halide/cathode surface area); a metal halide that is dissolved in the mixed-solvent at a cathode loading amount of 24-31 mg/cm2 (metal halide/cathode surface area); a metal halide that is dissolved in the mixed-solvent at a cathode loading amount of at least 28 mg/cm2 (metal halide/cathode surface area); or a metal halide that is dissolved in the mixed-solvent at a cathode loading amount of at least 31 mg/cm2 (metal halide/cathode surface area) because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of lithium iodide is a result effective variable of optimizing the power density of electrolyte which enables the battery to be charged significantly faster ([0045]).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence criticality of the claimed amount of metal halide.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729